

Exhibit 10.41
 
 
SPLIT DOLLAR AGREEMENT


            THIS AGREEMENT made and entered into this 18th day of December,
2008, effective as of August 18, 2005, by and between OSI RESTAURANT PARTNERS,
LLC (formerly known as OUTBACK STEAKHOUSE, INC.), with principal offices and
place of business in the State of Florida (hereinafter referred to as the
“Company”), SHAMROCK PTC, LLC, TRUSTEE OF THE CHRIS SULLIVAN 2008 INSURANCE
TRUST DATED JULY 17, 2008 (hereinafter referred to as the “Trust”), and WILLIAM
T. SULLIVAN, TRUSTEE OF THE CHRIS SULLIVAN NON-EXEMPT IRREVOCABLE TRUST DATED
JANUARY 5, 2000 and THE CHRIS SULLIVAN EXEMPT IRREVOCABLE TRUST DATED JANUARY 5,
2000 (collectively the “Prior Trusts”).


            WITNESSETH THAT:


            WHEREAS, Chris T. Sullivan (the “Employee”) is employed by the
Company;


            WHEREAS, the Prior Trusts entered into a split-dollar life insurance
arrangement with the Company, effective as of November 7, 1999 (the “1999
Agreement”) to govern the rights and obligations of the Trust and the Company
with respect to life insurance policy numbers 58050001 and 58051001, each
insuring the life of the Employee, each with face amounts of $6,219,128 as of
January 31, 2008 (individually a “Policy” and collectively the “Policies”), both
issued by John Hancock Variable Life Insurance Company (the “Insurer”);


            WHEREAS, the Company had been paying all the premiums on the
Policies as an additional employment benefit for the Employee;


            WHEREAS, the Prior Trusts had collaterally assigned the Policies to
the Company in order to secure the repayment of the premium payments made by the
Company;


            WHEREAS, because of the potential application of Section 402 of the
Sarbanes-Oxley

 
 
 

--------------------------------------------------------------------------------

 

Act of 2002 (the “Act”) to the 1999 Agreement, the Company suspended the payment
of all premium advances due under the 1999 Agreement as of the effective date of
the Act;


            WHEREAS, in order to maintain a split-dollar life insurance
arrangement for the Policies with the Company in light of the Act, the Prior
Trusts agreed to transfer ownership of the Policies to the Company and to enter
into this Agreement, to convert the 1999 Agreement from a collateral assignment
split-dollar arrangement to an endorsement split-dollar arrangement, and in
order to have the income and gift tax consequences of the arrangement determined
under traditional split-dollar economic benefit concepts, rather than imputed
interest, the Prior Trusts agreed that, on termination of the arrangement (as
provided herein), the Company will be entitled to recover the greater of its
premium advances or the Policies’ respective cash values, ignoring surrender or
other similar charges;


            WHEREAS, the Policies have been reissued, as described herein, to
the Company as the owner of each;


            WHEREAS, after the Policies were transferred to the Company, the
Company released its collateral assignments of each of the Policies with the
Insurer and the Company designated the Prior Trusts as the beneficiary of the
Policies to the extent of any proceeds remaining after repayment of the amount
due the Company;


            WHEREAS, due to the pending termination of the Prior Trusts, the
Trustee of the Prior Trusts has agreed to substitute the Trust as a party to
this Agreement, in place of the Prior Trusts;


            WHEREAS, the parties acknowledge that the Company is entitled to
repayment of the amounts it has paid toward the premiums on each of the Policies
under the 1999 Agreement prior to the transfer of the Policies to the Company;


            WHEREAS, the Company is the owner of each of the Policies and, as
such, possesses all incidents of ownership in and to the Policies, except as
otherwise provided herein; and

 
2386506.18
 
2

--------------------------------------------------------------------------------

 
 
            WHEREAS, the Company wishes to retain such ownership rights, in
order to secure the repayment of the amount due it under the 1999 Agreement and
hereunder;


            NOW, THEREFORE, in consideration of the premises and of the mutual
promises contained herein, the parties hereto agree as follows:


1.           Purchase of Policies.  The Trust had previously purchased the
Policies from the Insurer; the Policies have been reissued to the Company as the
owner, each with face amounts of $6,219,128 (as of January 31, 2008) and
Increasing Death Benefit Option (as such term is defined in the Policies).  The
parties hereto will take all necessary action to cause both of the Policies to
conform to the provisions of this Agreement.  The parties hereto agree that the
Policies shall be subject to the terms and conditions of this Agreement and of
the endorsement to each of the Policies or beneficiary designation filed with
the Insurer in accordance herewith.


2.           Ownership of Policies.  The Company shall be the sole and absolute
owner of both of the Policies, and may exercise all ownership rights granted to
the owner thereof by the terms of each of the Policies, except as may otherwise
be provided herein.


3.           Designation of Policies Beneficiary/Endorsement.  The Company has
executed a beneficiary designation for and/or an endorsement to each of the
Policies, using the form required by the Insurer, naming itself as the
beneficiary of the policy death proceeds in an amount equal to the greater of
the total amount of the premiums paid by it hereunder (including all such
premiums paid pursuant to the 1999 Agreement) or the cash value of each of the
Policies (excluding surrender charges or other similar charges or reductions),
and naming the Trust as the beneficiary of any balance of the policy death
proceeds provided under each of the Policies.


4.           Election of Settlement Option.  The Trust may select the settlement
option for payment of the death benefit provided under each of the Policies in
excess of the amount due the Company hereunder, by specifying the same in a
written notice to the Company.  The Company

 
2386506.18
 
3

--------------------------------------------------------------------------------

 

shall promptly execute and deliver to the Insurer the forms necessary to elect
the requested settlement option and to designate the Trust as the beneficiary to
receive the death proceeds of each of the Policies in excess of the amount to
which the Company is entitled hereunder.  The parties hereto agree to take all
action necessary to cause the beneficiary designation and settlement option
provisions of the Policies to conform to the provisions hereof.  The Company
shall not terminate, alter or amend such designation or election without the
express written consent of the Trust.


5.           Payment of Premiums.  On or before the due date of each Policy
premium, or within the grace period provided therein, the Company shall pay the
full amount of the annual premium on each of the Policies to the Insurer, and
shall, upon request, promptly furnish the Trust evidence of timely payment of
such premium.  Subject to the acceptance of such amount by the Insurer, the
Company may, in its discretion, at anytime and from time to time, make
additional premium payments on each of the Policies.  The Company shall annually
furnish the Employee a statement of the amount of income reportable by the
Employee for any Federal, state or local taxes, as applicable, as a result of
the insurance protection provided the Trust as the Policies’ beneficiary.


6.            Additional Payment to Employee.  Upon the Employee reaching 65
years of age and while this Agreement is still in existence, the Company shall
pay to the Employee, on or before March 15th of each year, as additional
compensation, an amount equal to the estimated Federal, state and local taxes,
as applicable, on the amount of income reportable by the Employee as a result of
the insurance protection provided the Policy beneficiary or beneficiaries
hereunder for the immediately preceding calendar year assuming the highest
Federal, state and local tax, income tax bracket for a married individual or
single individual as the case may be.

 
2386506.18
 
4

--------------------------------------------------------------------------------

 

7.           Limitations on Company’s Rights in Policies.  Notwithstanding any
other provision hereof or either of the Policies, the Company shall not sell,
assign, transfer, surrender or cancel either of the Policies, change the
beneficiary designation of either of the Policies, change the Death Benefit
Option provision, or decrease the Face Amount of Insurance Death Benefit,
without, in any such case, the express written consent of the Trust.


8.           Policy Loans.


a.           The Company may pledge or assign either of the Policies, subject to
the terms and conditions of this Agreement, for the sole purpose of securing a
loan from the Insurer or from a third party.  The amount of any such loan,
including accumulated interest thereon, shall not exceed the lesser of (i) the
cumulative amount of the premiums on such Policy paid by the Company hereunder
(including all such premiums paid pursuant to the 1999 Agreement), less any
portion thereof previously recovered by the Company through a loan from or
against or a withdrawal from such Policy permitted hereunder; or (ii) the cash
surrender value of such Policy (as defined therein) as of the date to which
premiums have been paid.  Interest charges on such loan shall be paid by the
Company.  If the Company so encumbers a Policy, other than by a policy loan from
the Insurer, then, upon the death of the Employee or upon the election of the
Trust hereunder to purchase such Policy from the Company, the Company shall
promptly repay such loan from the death proceeds of such Policy or the amount
received from the Employee for the purchase of such Policy, as the case may be,
and thereafter shall promptly take all action necessary to secure the release or
discharge of such encumbrance.


b.           The Company may make withdrawals from a Policy, subject to the
terms and conditions hereof.  The amount of any such withdrawal shall not exceed
the lesser of:  (i) cumulative amount of the premiums on such Policy paid by the
Company hereunder (including all such premiums paid pursuant to the 1999
Agreement), less any portion thereof previously

 
2386506.18
 
5

--------------------------------------------------------------------------------

 

recovered by the Company through a loan from or against a withdrawal from such
Policy permitted hereunder; or (ii) the cash surrender value of such Policy (as
defined therein) as of the date to which premiums have been paid, and shall
reduce the amount to which the Company would otherwise be entitled hereunder.


9.           Collection of Death Proceeds.


a.           Upon the death of the Employee, the Company shall cooperate with
the Trust to take whatever action is necessary to collect the death benefit
provided under the Policies; when such benefit has been collected and paid as
provided herein, this Agreement shall thereupon terminate.


b.           Upon the death of the Employee, the Company shall have the
unqualified right to receive a portion of such death benefit equal to the
greater of:  (1) the total amount of the premiums paid by it hereunder
(including all such premiums paid pursuant to the 1999 Agreement) reduced by any
indebtedness against either of the Policies incurred by the Company hereunder
existing at the death of the Employee, including any interest due on such
indebtedness, or any withdrawals made by the Company from either of the
Policies; (2) or the cash value of the Policies, net of any loans from the
Insurer or withdrawals permitted hereunder (excluding surrender charges or other
similar charges or reductions) immediately before the death of the
Employee.  The balance of the death benefit provided under the Policies, if any,
shall be paid directly to the Trust, in the manner and in the amount or amounts
provided in the beneficiary designation provision of each of the Policies.  In
no event shall the amount payable to the Company hereunder exceed the death
proceeds payable under the Policies at the death of the Employee.  No amount
shall be paid from such death benefit to the beneficiary or beneficiaries
designated by the Company at the direction of the Trust, until the full amount
due the Company

 
2386506.18
 
6

--------------------------------------------------------------------------------

 

hereunder has been paid.  The parties hereto agree that the beneficiary
designation provision of each of the Policies shall conform to the provisions
hereof.


c.           Notwithstanding any provision hereof to the contrary, in the event
that, for any reason whatsoever, no death benefit is payable under either of the
Policies upon the death of the Employee and in lieu thereof the Insurer refunds
all or any part of the premiums paid for either of the Policies, the Company and
the Trust shall have the unqualified right to share such premiums based on their
respective cumulative contributions thereto.


10.           Termination of the Agreement During the Employee’s Lifetime.


a.           This Agreement shall terminate, during the Employee’s lifetime,
without notice, upon bankruptcy, receivership or dissolution of the Company.


b.           In addition, either party may terminate this Agreement while no
premium under either Policy is overdue, by written notice to the other party,
provided that the Company shall have no power to terminate this Agreement.  Such
termination shall be effective as of the date of such notice.


11.           Disposition of the Policies on Termination of the Agreement During
the Employee’s Lifetime.


a.           For sixty (60) days after the date of the termination of this
Agreement during the Employee’s lifetime, the Trust shall have the assignable
option to purchase the Policies from the Company.  The purchase price for the
Policies shall be (i) the total amount of the premium payments made by the
Company hereunder (including all such premiums paid pursuant to the 1999
Agreement), less any portion thereof previously recovered by the Company as a
result of a loan from or against or a withdrawal from the Policy permitted
hereunder, or (ii) the then cash value of the Policies, net of any loans from
the Insurer or withdrawals (excluding surrender charges or other similar charges
or reductions), less any indebtedness incurred by the

 
2386506.18
 
7

--------------------------------------------------------------------------------

 

Company secured by either Policy which remains outstanding as of the date of
such termination, including any interest due on such indebtedness, or any
withdrawals made by the Company from either Policy.  In no event shall the
amount payable to the Company hereunder exceed the death proceeds available
under the Policy at the death of the Employee.  Upon receipt of such amount, the
Company shall transfer all of its right, title and interest in and to the
Policies to the Trust or its assignee, by the execution and delivery of an
appropriate instrument of transfer.


b.           If the Trust or its assignee fails to exercise such option within
such sixty (60) day period, then, the Company may enforce its right to be repaid
the amount due it hereunder by surrendering or canceling the Policies for its
cash surrender value, or it may change the beneficiary designation provisions of
the Policies, naming itself or any other person or entity as revocable
beneficiary thereof, or exercise any other ownership rights in and to the
Policies, without regard to the provisions hereof.  Thereafter, neither the
Trust nor its assigns or beneficiaries shall have any further interest in and to
either of the Policies, either under the terms thereof or under this Agreement.


12.           Insurer Not a Party.  The Insurer shall be fully discharged from
its obligations under the Policies by payment of the death benefits of the
Policies to the beneficiary or beneficiaries named in the Policies, subject to
the terms and conditions of each of the Policies.  In no event shall the Insurer
be considered a party to this Agreement, or any modification or amendment
hereof.  No provision of this Agreement, nor of any modification or amendment
hereof, shall in any way be construed as enlarging, changing, varying, or in any
other way affecting the obligations of the Insurer as expressly provided in the
Policies, except insofar as the provisions hereof are made a part of each of the
Policies by the beneficiary designation executed by the Company and filed with
the Insurer in connection herewith.

 
2386506.18
 
8

--------------------------------------------------------------------------------

 

13.           Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.


a.           Named Fiduciary.  The Company is hereby designated as the named
fiduciary under this Agreement.  The named fiduciary shall have authority to
control and manage the operation and administration of this Agreement, and it
shall be responsible for establishing and carrying out a funding policy and
method consistent with the objectives of this Agreement.


b.           Claim.  A person who believes that he or she is being denied a
benefit to which he or she is entitled (hereinafter referred to as “Claimant”),
or his or her duly authorized representative, may file a written request for
such benefit with the Chief Legal Officer of the Company (the “First Level
Reviewer”) setting forth his or her claim.  Such claim must be addressed to the
Chief Legal Officer of the Company, at its then principal place of business.


c.           Claim Decision.  Upon receipt of a claim, the First Level Reviewer
shall advise the Claimant that a reply will be forthcoming within a reasonable
period of time, but ordinarily not later than ninety (90) days, and shall, in
fact, deliver such reply within such period.  However, the First Level Reviewer
may extend the reply period for an additional ninety (90) days for reasonable
cause.  If the reply period will be extended, the First Level Reviewer shall
advise the Claimant in writing during the initial ninety (90) day period
indicating the special circumstances requiring an extension and the date by
which the First Level Reviewer expects to render the benefit determination.


            If the claim is denied in whole or in part, the First Level Reviewer
will render a written opinion, using language calculated to be understood by the
Claimant, setting forth:


(1)           the specific reason or reasons for the denial;

 
2386506.18
 
9

--------------------------------------------------------------------------------

 

(2)           the specific references to pertinent provisions of the Agreement
on which the denial is based;


(3)           a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation as to why such material
or such information is necessary;


(4)           appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and


(5)           the time limits for requesting a review of the denial under
Section 13(c) hereof and for the actual review of the denial under Section 13(d)
hereof.


d.           Request for Review.  Within sixty (60) days after the receipt by
the Claimant of the written opinion described above, the Claimant may request in
writing that the Chairman of the Compensation Committee of the Board of
Directors of the Company ( the “Second Level Reviewer”) review the First Level
Reviewer’s prior determination.  Such request must be addressed to the Chairman
of the Compensation Committee of the Board of Directors of the Company, at its
then principal place of business.  The Claimant or his or her duly authorized
representative may submit written comments, documents, records or other
information relating to the denied claim, which such information shall be
considered in the review under this subsection without regard to whether such
information was submitted or considered in the initial benefit determination.


         The Claimant or his or her duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (i) was relied upon by the
First Level Reviewer in making

 
2386506.18
 
10

--------------------------------------------------------------------------------

 

its initial claims decision, (ii) was submitted, considered or generated in the
course of the First Level Reviewer making its initial claims decision, without
regard to whether such instrument was actually relied upon by the First Level
Reviewer in making its decision or (iii) demonstrates compliance by the First
Level Reviewer with its administrative processes and safeguards designed to
ensure and to verify that benefit claims determinations are made in accordance
with this Agreement and that, where appropriate, the provisions of this
Agreement have been applied consistently with respect to similarly situated
claimants.  If the Claimant does not request a review of the First Level
Reviewer’s determination within such sixty (60) day period, he or she shall be
barred and estopped from challenging such determination.


e.           Review of Decision.  Within a reasonable period of time, ordinarily
not later than sixty (60) days, after the Second Level Reviewer’s receipt of a
request for review, it will review the First Level Reviewer’s prior
determination.  If special circumstances require that the sixty (60) day time
period be extended, the Second Level Reviewer will so notify the Claimant within
the initial sixty (60) day period indicating the special circumstances requiring
an extension and the date by which the Second Level Reviewer expects to render
its decision on review, which shall be as soon as possible but not later than
120 days after receipt of the request for review.  In the event that the Second
Level Reviewer extends the determination period on review due to a Claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall not take into account the period
beginning on the date on which notification of extension is sent to the Claimant
and ending on the date on which the Claimant responds to the request for
additional information.


            The Second Level Reviewer has discretionary authority to determine a
Claimant’s eligibility for benefits and to interpret the terms of this
Agreement.  Benefits under this Agreement will be paid only if the Second Level
Reviewer decides in its discretion that the

 
2386506.18
 
11

--------------------------------------------------------------------------------

 

Claimant is entitled to such benefits.  The decision of the Second Level
Reviewer shall be final and non reviewable, unless found to be arbitrary and
capricious by a court of competent review.  Such decision will be binding upon
the Company and the Claimant.


            If the Second Level Reviewer makes an adverse benefit determination
on review, the Second Level Reviewer will render a written opinion, using
language calculated to be understood by the Claimant, setting forth:


(1)           the specific reason or reasons for the denial;


(2)           the specific references to pertinent provisions of the Agreement
on which the denial is based;


(3)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information which (i) was relied upon by the Second Level Reviewer in
making its decision, (ii) was submitted, considered or generated in the course
of the Second Level Reviewer making its decision, without regard to whether such
instrument was actually relied upon by the Second Level Reviewer in making its
decision or (iii) demonstrates compliance by the Second Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with this Agreement, and
that, where appropriate, the provisions of  this Agreement have been applied
consistently with respect to similarly situated claimants; and


(4)           a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.


14.           Amendment.  This Agreement may not be amended, altered or
modified, except by a written instrument signed by the parties hereto, or their
respective successors or assigns, and may not be otherwise terminated except as
provided herein.

 
2386506.18
 
12

--------------------------------------------------------------------------------

 

15.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and the Trust, its
successors, assigns, administrators and beneficiaries.


16.           Notices.  Any notice, consent or demand required or permitted to
be given under the provisions of this Agreement shall be in writing, and shall
be signed by the party giving or making the same.  If such notice, consent or
demand is mailed to a party hereto, it shall be sent by United States certified
mail, postage prepaid, addressed to such party’s last known address as shown on
the records of the Company.  The date of such mailing shall be deemed the date
of notice, consent or demand.


17.           Governing Law.  This Agreement, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
State of Florida.


            IN WITNESS WHEREOF, the parties hereto have executed this Agreement,
in duplicate, as of the day and year first above written.


OSI RESTAURANT PARTNERS, LLC


By: /s/ Joseph J. Kadow_____________
Name: Joseph J Kadow                                                      
Title: Executive Vice President_______


ATTEST:


/s/ Kelly B.
Lefferts                                                                
Kelly B. Lefferts,
Assistant Secretary




“COMPANY”


THE CHRIS SULLIVAN 2008 INSURANCE
TRUST DATED JULY 17, 2008


By:  SHAMROCK PTC, LLC


       /s/ Jill N. Creager________________
       Jill N. Creager                         Trustee






   “TRUST”


 
2386506.18
 
13

--------------------------------------------------------------------------------

 
 
CHRIS SULLIVAN NON-EXEMPT IRREVOCABLE
TRUST DATED JANUARY 5, 2000


By:  /s/ William T. Sullivan________________
       William T. Sullivan,                        Trustee






CHRIS SULLIVAN EXEMPT IRREVOCABLE
TRUST DATED JANUARY 5, 2000


By:  /s/ William T. Sullivan________________
       William T. Sullivan,                        Trustee


“PRIOR TRUSTS”



 
2386506.18
 
14

--------------------------------------------------------------------------------

 


EXHIBIT A




            The following life insurance Policies are subject to the Split
Dollar Agreement to which this Exhibit is attached:




Insurer  John Hancock Variable Life Insurance Company


Insured  Chris T. Sullivan______________________

 
Policy Number  58051001______________________


Date of Issue  November 7,
1999________________                                                                                                


Face Amount  $6,219,128 (as of January 31, 2008)__

 
Death Benefit Option  Increasing Death Benefit Option




Insurer  John Hancock Variable Life Insurance Company


Insured  Chris T. Sullivan______________________

 
Policy Number  58050001______________________


Date of Issue  November 7, 1999_________________

 
Face Amount  $6,219,128 (as of January 31, 2008)___

 
Death Benefit Option  Increasing Death Benefit Option
 
 
2386506.18
 
2

--------------------------------------------------------------------------------
